Defendants appeal from an order of the Court of Common Pleas of Franklin County overruling their motion to vacate a "default judgment" rendered against them. The entry sought to be vacated recites failure of defendants to plead or defend, grants default judgment on the issue of liability, and sets a future hearing on the issue of damages.
Because that order is not a final appealable order (Fireman'sFund Ins. Co. v. BPS Co. [1982], 4 Ohio App.3d 3), the order declining to vacate it cannot be a final appealable order. Accordingly, this appeal must be dismissed, sua sponte. SeeWhitaker-Merrell v. Geupel Co. (1972), 29 Ohio St.2d 184
[58 O.O.2d 399].
Appeal dismissed.
WHITESIDE, P.J., and MCCORMAC, J., concur. *Page 47